 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     GLENN LITTLE,
11                                                         Case No.: 2:19-cv-01756-JCM-NJK
               Plaintiff(s),
12                                                                        ORDER
     v.
13                                                                    [Docket No. 8]
     CHINA GREEN AGRICULTURE, INC., et
14   al.,
15             Defendant(s).
16         Pending before the Court is a stipulation to extend the deadline to respond to the complaint,
17 Docket No. 8, which is GRANTED. The response to the complaint must be filed by December
18 15, 2019.1
19         IT IS SO ORDERED.
20         Dated: November 18, 2019
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
           1
             The stipulation also seeks an extended briefing schedule for the anticipated motion to
27 dismiss. Pursuant to Local Rule IC 2-2(b), a separate filing must be made for each request.
   Accordingly, that aspect of the stipulation is DENIED without prejudice to the refiling of a
28 stipulation for allowance of an extended briefing schedule.

                                                    1
